DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclose  license plate recognition (“LPR”) system attached to a law enforcement vehicle, the system comprising: a camera device configured to capture images; a memory, which is communicatively coupled to the camera device, configured to store the images, wherein the images comprise a first image of a license plate at a first time and a second image of the license plate at a second time; a processor, which is communicatively coupled to the memory, programmed to: receive the first image from the memory, wherein the first image shows the license plate at a first position; detect the license plate in the first image, wherein the license plate is in a first portion of the first image; receive the second image from the memory, wherein the second image shows the license plate at a second position that is different from the first position; detect the license plate in the second image, wherein the license plate is in a second portion of the second image; align the license plate in the first portion and the license plate in the second portion; transform the first portion and the second portion by geometrically rectifying to accommodate for relative positions of the license plate at the first position and the second position, wherein the geometrically rectifying comprises scaling, warping, or rotating the first portion and the second portion; and execute, after the transforming, a temporal noise filter on the first portion of the first image and the second portion of the second image to generate a consolidated image, wherein the consolidated image has a greater probability that characters of the license plate in the consolidated image are recognized by a computerized optical character recognition platform than the license plate in the first image.

Claims 39-58 are allowed.

Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647